UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) August 1, 2011 (July 28, 2011) WAYNE SAVINGS BANCSHARES, INC. (Exact name of registrant as specified in its charter) Delaware 0-23433 31-1557791 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification No.) 151 N. Market St., Wooster, Ohio (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (330) 264-5767 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07Submission of Matters to a Vote of Security Holders On July 28, 2011, Wayne Savings Bancshares, Inc. (the “Company”) held its 2011 Annual Meeting of Stockholders (the “Annual Meeting”).At the Annual Meeting, there were present in person or by proxy 2,038,733 shares of the Company’s common stock, representing 68% of the total outstanding shares entitled to vote.At the Annual Meeting, the Company’s stockholders (i)elected each of the two persons listed below under Proposal 1 to serve as director of the Company for a term that will continue until the 2014 annual meeting of stockholders; and (ii) ratified the appointment of BKD LLP as the Company’s independent registered public accounting firm for the fiscal period ending December 31, 2011. Each of the foregoing proposals was set forth and described in the proxy statement of the Company dated June 27, 2011.The following tables summarize the results of the voting by the Company’s stockholders. Proposal 1: To elect two (2) directors to serve until the 2014 annual meeting of stockholders. Nominee For Withheld Broker Non-Votes Daniel R. Buehler Debra A. Marthey Proposal 2: To ratify the appointment of BKD LLP as the Company’s independent registered public accounting firm for the fiscal period ending December 31, 2011. Number of Votes: For Against Broker Non-Votes Abstain 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. WAYNE SAVINGS BANCSHARES, INC. DATE:August 1, 2011 By: /s/ H. Stewart Fitz Gibbon III H. Stewart Fitz Gibbon III Executive Vice President Chief Operating Officer Chief Risk Officer Secretary and Treasurer
